Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Lent on 05/06/21.
The application has been amended as follows: 
Claim 1, line 14, the phrase “groove into which the” has been replaced with the phrase --respective groove into which each--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-


James M. Hewitt II
Primary Examiner
Art Unit 3679

/JAMES M HEWITT II/Primary Examiner, Art Unit 3679